USCA11 Case: 19-13029     Date Filed: 12/10/2021   Page: 1 of 21




                                                     [PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 19-13029
                   ____________________


JACQUES HERNES TELCY,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                     Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket Nos. 0:10-cv-61934-WPD,
                     0:08-cr-60207-WPD-1
                   ____________________
USCA11 Case: 19-13029        Date Filed: 12/10/2021      Page: 2 of 21




2                       Opinion of the Court                 19-13029



Before WILSON, LAGOA, and BRASHER, Circuit Judges.
LAGOA, Circuit Judge:
        Jacques Telcy appeals from an order dismissing his 28 U.S.C.
§ 2255 habeas petition as second or successive. This appeal asks us
to determine whether a sentence reduction under section 404(b) of
the First Step Act of 2018 qualifies as a “new judgment” for pur-
poses of the bar on second or successive § 2255 motions under the
Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
Pub. L. No. 104-132, 110 Stat. 1214. If it does, then it resets the
clock for habeas corpus purposes and allows a criminal defendant
to file a new, “first” habeas petition. If it does not, as the district
court concluded, then any subsequent habeas petition will be
deemed “second or successive,” and the defendant must first obtain
authorization from the Court of Appeals before filing a second
§ 2255 habeas petition. Without such authorization, a district court
lacks jurisdiction and must dismiss a second or successive § 2255
petition as unauthorized.
       We conclude that a sentence reduction under the First Step
Act does not constitute a new judgment and thus does not reset the
habeas clock. When a district court judge reduces a sentence under
the First Step Act, the court is not authorized to conduct a plenary,
de novo resentencing. Rather, the First Step Act allows only for
sentence reductions for covered offenses. A sentence reduction for
a covered offense under the First Step Act neither requires the
USCA11 Case: 19-13029         Date Filed: 12/10/2021     Page: 3 of 21




19-13029                Opinion of the Court                          3

district court to reconsider the relevant sentencing factors nor re-
quires the district court to hold a hearing where the defendant must
be present for the sentence reduction. Indeed, a sentence reduction
under the First Step Act does not affect the validity or lawfulness of
the underlying sentence. The First Step Act allows, as a matter of
legislative grace, district courts to exercise their discretion to issue
sentence reductions.
       Because a sentence reduction under the First Step Act does
not constitute a new judgment for purposes of AEDPA’s bar on
second or successive habeas petitions, Telcy was required to obtain
authorization from this Court before filing his second § 2255 peti-
tion. Without such authorization, the district court lacked jurisdic-
tion to entertain the petition. We therefore affirm the district
court’s order dismissing Telcy’s § 2255 petition as second or suc-
cessive.
    I.     FACTUAL AND PROCEDURAL BACKGROUND
       On October 16, 2008, a federal grand jury returned a four
count superseding indictment charging Telcy with the following
offenses: (1) possession with the intent to distribute 50 grams or
more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(A); (2) possession with the intent to distribute 500 grams or
more of powder cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B); (3) using and carrying a firearm during a drug trafficking
crime, in violation of 18 U.S.C. § 924(c)(1)(A); and (4) possession of
a firearm after previously having been convicted of a felony of-
fense, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Because
USCA11 Case: 19-13029        Date Filed: 12/10/2021     Page: 4 of 21




4                      Opinion of the Court                 19-13029

Telcy had three previous convictions for felony drug crimes in
Florida, the government filed a notice of intent to seek an enhance-
ment of Telcy’s sentence under 18 U.S.C. § 851. A jury found Telcy
guilty on all counts.
       The district court sentenced Telcy to a term of life imprison-
ment as to Count 1 due to his armed career criminal enhancement,
along with other concurrent and consecutive sentences for the
other three counts (which are not at issue on appeal). Telcy ap-
pealed his conviction and sentence, and this Court affirmed. See
United States v. Telcy, 362 F. App’x 83 (11th Cir. 2010).
       In 2010, Telcy filed a pro se § 2255 habeas petition, arguing
that his attorney rendered ineffective assistance of counsel and that
the statutes under which he was convicted were unconstitutional.
The district court denied the habeas petition as well as a Certificate
of Appealability. After timely appealing, Telcy requested that this
Court grant a Certificate of Appealability, which was denied.
        In 2013, Telcy filed an application with this Court for per-
mission to file a second or successive § 2255 habeas petition, which
a panel of this Court denied. In 2016, Telcy again filed an applica-
tion seeking this Court’s permission to file a second or successive
habeas petition, arguing that his sentence enhancement was un-
constitutional in light of the Supreme Court’s decision in Johnson
v. United States, 576 U.S. 591 (2015), which held that the residual
clause in the Armed Career Criminal Act (“ACCA”) was unconsti-
tutional. In denying Telcy’s second application, a panel of this
Court concluded that Telcy’s total sentence would not be impacted
USCA11 Case: 19-13029        Date Filed: 12/10/2021      Page: 5 of 21




19-13029                Opinion of the Court                         5

by Johnson as his total sentence did not exceed the statutory maxi-
mum sentence and the sentence for counts 2 and 4 ran concur-
rently to a mandatory minimum life sentence.
        On December 21, 2018, Congress enacted the First Step Act
of 2018, Pub. L. No. 115-391, 132 Stat. 5194, into law. A defendant
“is eligible for a sentence reduction under the First Step Act only if
he previously received ‘a sentence for a covered offense.’” Terry
v. United States, 141 S. Ct. 1858, 1862 (2021) (quoting First Step Act
§ 404(b), 132 Stat. at 5222). The First Step Act made retroactive the
statutory penalties for covered offenses enacted under the Fair Sen-
tencing Act thus allowing defendants like Telcy—who were con-
victed before the enactment of the Fair Sentencing Act—to take
advantage of the Fair Sentencing Act of 2010’s more lenient sen-
tencing provisions. See id. (explaining that the First Step Act de-
fines “covered offense” as “‘a violation of a Federal criminal statute,
the statutory penalties for which were modified by’ certain provi-
sions in the Fair Sentencing Act” (quoting First Step Act § 404(a),
132 Stat. at 5222)); United States v. Stevens, 997 F.3d 1307, 1312 n.
2 (11th Cir. 2021); see also Fair Sentencing Act of 2010, Pub. L. No.
111-220, § 2, 124 Stat. 2372.
       In February 2019, Telcy, through counsel, filed a motion for
sentence reduction under the First Step Act in the district court.
Although the government agreed that Telcy was eligible under the
First Step Act for a sentence reduction on Count 1, as the penalty
had been reduced from a mandatory term of life imprisonment to
a term of between ten years and life, the government nonetheless
USCA11 Case: 19-13029        Date Filed: 12/10/2021      Page: 6 of 21




6                       Opinion of the Court                 19-13029

argued that the district court should deny the motion based on
Telcy’s criminal history, the trial evidence, and the 18 U.S.C. § 3553
factors. On February 26, 2019, the district court granted in part
Telcy’s First Step Act motion and reduced Telcy’s sentence on
Count 1 from a term of life imprisonment to a term of 235 months.
The district court further reduced the term of supervised release to
eight years. The district court did not hold a hearing, did not revisit
its previous factual findings, and did not discuss the other counts
for which Telcy was convicted.
        In April 2019, Telcy filed another application with this Court
seeking permission to file a second or successive § 2255 habeas pe-
tition, arguing that, because his guideline range was based on the
ACCA enhancement and the district court considered this guide-
line range when it imposed a reduced sentence, he would suffer
adverse collateral consequences if he were not allowed to challenge
the enhancement in light of Johnson. A panel of this Court denied
this application, noting that nothing in the record showed or sug-
gested that the district court had relied on ACCA’s residual clause
in sentencing Telcy and that, as a result, Telcy had failed to make
the requisite showing that he was more likely than not sentenced
under it. See Order, In re: Jacques Telcy, No. 19-11619 (11th Cir.
May 29, 2019) (relying on Beeman v. United States, 871 F.3d 1215,
1221–22 (11th Cir. 2017)); see also Beenan, 871 F.3d at 1221–22 (“To
prove a Johnson claim, the movant must show that—more likely
than not—it was use of the residual clause that led to the sentenc-
ing court’s enhancement of his sentence.”).
USCA11 Case: 19-13029           Date Filed: 12/10/2021        Page: 7 of 21




19-13029                  Opinion of the Court                              7

        In July 2019, Telcy filed a pro se § 2255 habeas petition in the
district court challenging the district court’s February 2019 sen-
tence reduction without seeking this Court’s permission. In that
petition, he argued that he was not required to obtain this Court’s
permission before filing his habeas petition because his First Step
Act sentence reduction constituted a “new judgment” under Mag-
wood v. Patterson, 561 U.S. 320 (2010). On the merits, Telcy raised
the following two habeas claims: (1) that he was wrongly convicted
under the ACCA and (2) that his counsel rendered ineffective assis-
tance.
         The district court denied Telcy’s habeas petition, concluding
that it lacked jurisdiction to hear the petition as Telcy’s petition was
a second or successive § 2255 motion that had not been authorized
by a Certificate of Appealability from this Court. In doing so, the
district court rejected Telcy’s argument that a sentence reduction
under the First Step Act was a “new judgment” under Magwood.
Telcy filed a motion for reconsideration, which was denied. This
appeal followed. 1
                   II.    STANDARD OF REVIEW
      “We review de novo whether a petition for a writ of habeas
corpus is second or successive.” Patterson v. Sec’y, Fla. Dep’t of


1Following receipt of Telcy’s pro se initial brief, this Court appointed David
Oscar Markus to serve as appellate counsel for Telcy. The Court thanks Mr.
Markus for his thorough appellate briefing and engaging oral advocacy on be-
half of Mr. Telcy.
USCA11 Case: 19-13029           Date Filed: 12/10/2021   Page: 8 of 21




8                       Opinion of the Court                 19-13029

Corr., 849 F.3d 1321, 1324 (11th Cir. 2017) (en banc); see also Stew-
art v. United States, 646 F.3d 856, 858 (11th Cir. 2011). “We review
questions of statutory interpretation de novo.” United States v.
Johnson, 399 F.3d 1297, 1298 (11th Cir. 2005); accord United States
v. Maupin, 520 F.3d 1304, 1306 (11th Cir. 2008).
                         III.      ANALYSIS
       After a criminal defendant has had a trial and direct appeal,
28 U.S.C. § 2255 allows him one—and generally, only one—oppor-
tunity for a collateral attack. Before filing a “second or successive”
habeas petition, AEDPA requires a prisoner to obtain authorization
from the appropriate court of appeals. 28 U.S.C. § 2244(b)(3)(A).
Without first obtaining that authorization, the district court is
without jurisdiction to consider the merits of a second or succes-
sive habeas petition. See Farris v. United States, 333 F.3d 1211,
1216 (11th Cir. 2003). This rule “is grounded in respect for the fi-
nality of criminal judgments.” Calderon v. Thompson, 523 U.S.
538, 558 (1998).
        The term “second or successive,” however, is a term of art,
and “it is well settled that the phrase does not simply ‘refe[r] to all
[habeas] applications filed second or successively in time.” Mag-
wood, 561 U.S. at 331–32 (first alteration in original) (quoting Pan-
etti v. Quarterman, 557 U.S. 930, 944 (2007)). Instead, whether a
petition is second or successive depends on “the judgment chal-
lenged.” Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278
(11th Cir. 2014) (emphasis added) (quoting Magwood, 561 U.S. at
331–32). A petition will not be deemed second or successive if it
USCA11 Case: 19-13029       Date Filed: 12/10/2021     Page: 9 of 21




19-13029               Opinion of the Court                        9

challenges a “new judgment” issued after the prisoner filed his first
petition. Magwood, 561 U.S. at 323–24.
         In Magwood, after the state court court sentenced Mag-
wood to death, he filed a § 2254 petition challenging his conviction
and sentence. 561 U.S. at 323, 326. The district court conditionally
granted Magwood habeas relief and ordered him to be either re-
leased or resentenced. The state trial court then conducted a new
de novo sentencing proceeding and entered a new judgement and
sentence of imprisonment. Id. at 326. The state court made clear
that “the new ‘judgment and sentence [were] the result of a com-
plete and new assessment of all the evidence, arguments of coun-
sel, and law.’” Id. (alteration in original) (emphasis added). Mag-
wood then filed another § 2254 petition challenging the new sen-
tence. Id. at 328. The Supreme Court held that this § 2254 petition
was not a second or successive petition because the petition was
the prisoner’s first challenge to his new judgment. See id. at 339.
The Court reached this conclusion even though Magwood’s new
petition restated the same error he had raised in his original habeas
petition. The Court concluded that an “error made a second time
is still a new error. That is especially clear here, where the state
court conducted a full resentencing and reviewed the aggravating
evidence afresh.” See id.
      While the Supreme Court made clear in Magwood that a
habeas application challenging a new judgment is not second or
successive application, it did not define the term “new judgment.”
This Court, however, has applied the tenets of Magwood in a
USCA11 Case: 19-13029       Date Filed: 12/10/2021     Page: 10 of 21




10                     Opinion of the Court                 19-13029

number of cases implicating both state and federal criminal judg-
ments in an effort to further delineate the bounds of what is—and
what is not—a “new judgment.”
        For example, in Armstrong v. United States, 986 F.3d 1345,
1349–50 (11th Cir. 2021), this Court concluded that a sentence re-
duction under 18 U.S.C. § 3582(c)(2) did not qualify as a “new judg-
ment” because the sentence reduction was not a full, de novo re-
sentencing. Rather, it, as a matter of legislative grace, allowed only
for a sentence reduction in an otherwise valid, final judgment. See
id. This ruling followed naturally from this Court’s decision in
United States v. Bravo, 203 F.3d 778 (11th Cir. 2000), in which we
held that a sentence reduction granted pursuant to § 3582(c)(2)
“does not constitute a de novo resentencing” and thus does not al-
low the district court to consider “extraneous resentencing issues.”
Id. at 781–82.
        In the context of state proceedings, this Court has applied
Magwood to two cases regarding the effect of resentencings under
Florida law: Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273,
1278 (11th Cir. 2014), in which we found a sentence modification
under Florida Rule of Criminal Procedure 3.800 was a new judg-
ment, and Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321,
1324 (11th Cir. 2017) (en banc), in which we found a sentence mod-
ification under Rule 3.800 was not a new judgment.
       In Insignares, Insignares was convicted in Florida state court
of attempted first degree murder, as well as other crimes. See 755
F.3d at 1276. For his attempted murder charge, he was sentenced
USCA11 Case: 19-13029        Date Filed: 12/10/2021      Page: 11 of 21




19-13029                Opinion of the Court                         11

to a 40-year term of imprisonment, including a 20-year mandatory
minimum. Id. Immediately after sentencing, Insignares filed a mo-
tion to correct his sentence under Florida Rule of Criminal Proce-
dure 3.800, which the judge granted, reducing his sentence for at-
tempted murder from 40 years to 27 years. See id. Following direct
review, Insignares filed a collateral challenge to his conviction un-
der Florida Rule of Criminal Procedure 3.850, in which he alleged
ineffective assistance of trial counsel. See id. at 1277. That chal-
lenge was denied, and Insignares filed his first federal habeas peti-
tion, which was dismissed as untimely, and then appealed, with the
appeal being dismissed for failure to prosecute. See id.
        After failing to obtain either state or federal habeas relief on
his first go around, Insignares filed a second motion to correct his
sentence under Florida Rule of Criminal Procedure 3.800, which
the state court granted, thereby reducing his mandatory minimum
for the attempted murder charge from 20 years to 10 years. See id.
During that resentencing, the trial judge “entered the corrected
sentence and new judgment.” Id. Insignares then filed a second
federal habeas petition under § 2254, which the district court con-
cluded was not a second or successive petition under Magwood.
See id. In affirming, this Court concluded that Magwood allowed
Insignares to file this second petition without our permission be-
cause when the state court granted his Rule 3.800 motion, it “en-
tered [a] corrected sentence and new judgment,” and that it was
this new judgment which committed Insignares to the custody of
the Florida Department of Corrections. See id. at 1277, 1281.
USCA11 Case: 19-13029        Date Filed: 12/10/2021      Page: 12 of 21




12                      Opinion of the Court                  19-13029

        In Patterson—decided after Insignares—Patterson was con-
victed in Florida state court of burglary, aggravated kidnapping,
and capital sexual battery, for which he was sentenced to life in
prison and chemical castration. See 849 F.3d at 1323. Patterson
filed “a flurry of collateral attacks against his convictions, including
four petitions for writs of habeas corpus in state court and an ethics
complaint against the prosecutor who tried the case.” Id. Each of
those efforts failed, and Patterson filed his first petition for federal
habeas relief. That petition was summarily denied as untimely—a
point in the litigation which ordinarily “would have brought clo-
sure to the victim of his crimes.” Id. at 1324.
       Patterson then filed a motion for reduction in sentence as to
the chemical castration pursuant to Florida Rule of Criminal Pro-
cedure 3.800, as Insignares did. See id. A Florida state court trial
judge granted the motion and found that Patterson would not have
to undergo chemical castration. See id. However, the “order did
not vacate Patterson’s sentence and replace it with a new one. Nor
did it direct the Department of Corrections to hold Patterson or
perform any affirmative act.” Id. Patterson proceeded to file a sec-
ond federal habeas petition, raising the same issues he had raised in
his original habeas petition. The district court dismissed that peti-
tion as second or successive. See id. A divided panel of this Court
reversed, citing Insignares. See Patterson v. Sec’y, Fla. Dep’t of
Corr., 812 F.3d 885, vacated, 836 F.3d 1358 (11th Cir. 2016). This
Court then granted rehearing en banc.
USCA11 Case: 19-13029        Date Filed: 12/10/2021     Page: 13 of 21




19-13029                Opinion of the Court                        13

       Sitting en banc in Patterson, this Court concluded that Pat-
terson did not—as Insignares did—receive a new judgment under
Magwood. Patterson, 849 F.3d at 1326. Specifically, this Court
stated that, although “Patterson and Insignares both filed success-
ful motions to correct an illegal sentence under Florida Rule of
Criminal Procedure 3.800(a), the Florida trial court in Insignares
went a step further: it also changed Insignares’s term of imprison-
ment and ‘entered [a] corrected sentence and new judgment.’” Id.
(alteration in original) (quoting Insignares, 755 F.3d at 1277). In
Patterson, by contrast, the Florida trial court never issued a new
prison sentence—it instead merely barred the imposition of chem-
ical castration. See id. This meant that “Insignares had an inter-
vening ‘judgment authorizing [his] confinement,’ but Patterson
[did] not.” Id. (alteration in original) (quoting Insignares, 755 F.3d
at 1279).
       In so holding, this Court emphasized that not every new sen-
tencing order necessarily constitutes a new judgment. See id. In-
deed, our caselaw makes clear that at least one dispositive consid-
eration in determining whether a new sentence constitutes a new
judgment is whether the new sentence was issued following a ple-
nary resentencing or was instead issued as a mere sentence reduc-
tion. See Armstrong, 986 F.3d at 1349–50 (“A resentencing thereby
introduces the opportunity for the sentencing court to commit
new errors or to repeat the same errors as in the original sentence.
In contrast, § 3582(c)(2) ‘does not authorize a sentencing or resen-
tencing proceeding . . . .’” (quoting Dillon v. United States, 560 U.S.
USCA11 Case: 19-13029               Date Filed: 12/10/2021        Page: 14 of 21




14                            Opinion of the Court                      19-13029

817, 825 (2010))); see also White v. United States, 745 F.3d 834, 836
(7th Cir. 2014) (“There are substantial differences between resen-
tencing and sentence reduction under § 3582(c).”).
       In this case, we must decide whether a sentence reduction
under section 404 of the First Step Act qualifies as a new judgment
under Magwood. Pursuant to 18 U.S.C. § 3582(c)(1)(B), district
courts may “modify an imposed term of imprisonment to the ex-
tent otherwise expressly permitted by statute.” The First Step Act
provides that authorization, giving a district court discretion to re-
duce the sentence of a defendant who was convicted on or before
August 3, 2010, of a covered offense, “the statutory penalties for
which were modified by section 2 or 3 of the Fair Sentencing Act
of 2010.” First Step Act § 404(a), 132 Stat. at 5222. 2 The Fair




2   In relevant part, the First Step Act reads as follows:
          SEC. 404. APPLICATION OF FAIR SENTENCING ACT.
          (a) DEFINITION OF COVERED OFFENSE.—In this section,
          the term “covered offense” means a violation of a Federal
          criminal statute, the statutory penalties for which were modi-
          fied by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
          Law 111–220; 124 Stat. 2372), that was committed before Au-
          gust 3, 2010.
          (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court
          that imposed a sentence for a covered offense may, on motion
          of the defendant, the Director of the Bureau of Prisons, the at-
          torney for the Government, or the court, impose a reduced
          sentence as if sections 2 and 3 of the Fair Sentencing Act of
USCA11 Case: 19-13029            Date Filed: 12/10/2021         Page: 15 of 21




19-13029                   Opinion of the Court                             15

Sentencing Act, in turn, reduced the relevant federal drug penalties
for crack cocaine to better align with the penalties for powder co-
caine. As relevant here, the Fair Sentencing Act increased the drug
amounts triggering statutory penalties under 21 U.S.C.
§ 841(b)(1)(B) from 5 to 28 grams and the statutory penalties in
§ 841(b)(1)(A) from 50 to 280 grams. See Fair Sentencing Act § 2,
124 Stat. at 2372; 21 U.S.C. § 841.
        Under section 404(b) of the First Step Act, a district court
“that imposed a sentence for a covered offense may . . . impose a
reduced sentence as if sections 2 and 3 of the Fair Sentencing
Act . . . were in effect at the time the covered offense was commit-
ted.” First Step Act § 404(b), 132 Stat. at 5222. In subsection (c),
which discusses the limitations of the First Step Act, the statute




        2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the
        time the covered offense was committed.
        (c) LIMITATIONS.—No court shall entertain a motion made
        under this section to reduce a sentence if the sentence was pre-
        viously imposed or previously reduced in accordance with the
        amendments made by sections 2 and 3 of the Fair Sentencing
        Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previ-
        ous motion made under this section to reduce the sentence
        was, after the date of enactment of this Act, denied after a com-
        plete review of the motion on the merits. Nothing in this sec-
        tion shall be construed to require a court to reduce any sen-
        tence pursuant to this section.
First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.
USCA11 Case: 19-13029       Date Filed: 12/10/2021     Page: 16 of 21




16                     Opinion of the Court                 19-13029

makes clear that the procedural mechanism by which such a reduc-
tion can be granted is a “motion . . . to reduce a sentence.”
        In determining whether a sentence reduction under the First
Step Act qualifies as a new judgment, we are guided by the Su-
preme Court’s decision in Dillon v. United States, 560 U.S. 817
(2010). In Dillon, the Supreme Court decided—for Sixth Amend-
ment purposes—whether a § 3582(c) sentence reduction was a full
resentencing or a mere sentence reduction. See id. at 825. The
Supreme Court concluded it was the latter. First, the Supreme
Court noted that the statute gave courts the power to “reduce” an
otherwise final sentence in only certain circumstances. See id. (not-
ing the difference between the statute at issue and 18 U.S.C.
§ 3742(g), which requires “‘further sentencing’ upon a finding of
error”). Second, the Supreme Court noted that the statute’s refer-
ence to reconsideration of the § 3553 factors did “not undermine
[its] narrow view of proceedings under the former provision.” Id.
at 826. Because the consideration of the § 3553 factors were only
relevant in relation to the new reduced sentences prescribed by the
statute, their discretionary consideration did not suggest the statute
mandated a plenary resentencing. See id. at 826–27. Third, the
Supreme Court noted that Federal Rule of Civil Procedure 43 re-
quired criminal defendants to be present at sentencings, but specif-
ically excluded proceedings under § 3582(c) and Federal Rule of
Criminal Procedure 35 from its ambit. See id. at 828. And, finally,
the Supreme Court noted that § 3582(c) allowed only for
USCA11 Case: 19-13029       Date Filed: 12/10/2021     Page: 17 of 21




19-13029               Opinion of the Court                        17

reductions in sentences, not enhancements, and as such, were not
plenary resentencing proceedings. See id. at 828–29.
        Each of the reasons articulated by the Supreme Court in Dil-
lon regarding why a § 3582(c)(2) sentence reduction is only a sen-
tence reduction and not a full resentencing apply with equal force
to a sentence reduction under § 404(b) of the First Step Act. First,
the First Step Act similarly authorizes district courts to reduce sen-
tences only in certain circumstances. In United States v. Jones, 962
F.3d 1290 (11th Cir. 2020), this Court concluded that § 404(b)’s “as-
if” requirement requires the district court, “in determining what a
movant’s statutory penalty would be,” to be “bound by a previous
finding of drug quantity that could have been used to determine he
movant’s statutory penalty at the time of sentencing.” Id. at 1303.
This means that, even if the district court wanted to conduct a ple-
nary resentencing, it would be unable to do so. Because the First
Step Act is “an act of legislative grace left to the discretion of the
district court,” the district court is without power to increase a mo-
vant’s sentence; rather, “[i]t is either maintaining the movant’s pen-
alty or decreasing it.” Id. at 1303–04 (emphasis in original). Indeed,
the plain text of the First Step Act does not give the district court
authority to enhance a sentence—only to reduce it. See First Step
Act § 404(b), 132 Stat. at 5222 (stating that a district court only
“may . . . impose a reduced sentence”).
       Second, the First Step Act’s reference to § 3553 does not alter
this conclusion. In United States v. Stevens, 997 F.3d 1307, 1316
(11th Cir. 2021), this Court held that the First Step Act “does not
USCA11 Case: 19-13029        Date Filed: 12/10/2021     Page: 18 of 21




18                      Opinion of the Court                19-13029

mandate consideration of the § 3553 factors by a district court when
exercising its discretion to reduce a sentence under section 404(b)
of the First Step Act.” This Court explained that:
       Instead, the only explicit limitation placed on a dis-
       trict court’s exercise of its discretion when modifying
       an eligible sentence under the First Step Act is that
       any reduction to a sentence may only be done “as if
       sections 2 and 3 of the Fair Sentencing Act of 2010
       were in effect at the time the covered offense was
       committed.”
Id. (quoting First Step Act § 404(b), 132 Stat. at 5222).
        Third, unlike when conducting a de novo resentencing, a
district court is not required to guarantee a criminal defendant’s
presence at a hearing before reducing his sentence pursuant to the
First Step Act. See United States v. Denson, 963 F.3d 1080, 1086
(11th Cir. 2020). “[T]he plain text of the First Step Act does not
give a defendant seeking a sentence reduction” the right to attend
a hearing. Id. Indeed, “the First Step Act ‘does not mention, let
alone mandate, a hearing.’” Id. (quoting United States v. Williams,
943 F.3d 841, 843 (8th Cir. 2019)). The First Step Act leaves sen-
tence reductions completely to the “district court’s sound discre-
tion” and imposes no further procedural hoops. See id.
      Telcy argues that his sentence reduction counts as a new
judgment because he is in the same position as the petitioners in
Magwood and Insignares. Telcy, however, is not in the same posi-
tion. District courts have no inherent authority to modify federal
USCA11 Case: 19-13029           Date Filed: 12/10/2021       Page: 19 of 21




19-13029                  Opinion of the Court                             19

criminal sentences. Indeed, 18 U.S.C. § 3582(c)(1)(B) allows district
courts to “modify an imposed term of imprisonment” only “to the
extent otherwise expressly permitted by statute.” And, in this case,
the First Step Act provides the express statutory authorization con-
templated by § 3582. Indeed, in the very preceding subsection of
§ 3582, Congress wrote that “[n]otwithstanding the fact that a sen-
tence to imprisonment can subsequently be . . . modified pursuant
to the provisions of subsection (c) . . . a judgment of conviction that
includes such a sentence constitutes a final judgment for all other
purposes.” Id. § 3582(b) 3 (emphasis added). This means that, even
though the sentence might have changed, the relevant final “judg-
ment” did not.
       Unlike Telcy, the petitioners in Magwood and Insignares
stood in a very different position. Magwood, for example, “demon-
strated in his original collateral attack that his original sentence vi-
olated the Constitution”—i.e., that it was not a valid, final judg-
ment. See Armstrong, 986 F.3d at 1349 (citing Magwood, 561 U.S.
at 326). And, as a result, the sentencing court in Magwood “con-
ducted a full resentencing and reviewed the aggravating evidence
afresh.” 561 U.S. at 339. Neither of these observations are true in
Telcy’s case. He has not demonstrated that his original sentence



3 Notably, we have previously held that AEDPA’s limitations fall “within the
category of ‘any other purpose.’” Murphy v. United States, 634 F.3d 1303, 1309
(11th Cir. 2011) (citing United States v. Sanders, 247 F.3d 139, 142–44 & n.2
(4th Cir. 2001)).
USCA11 Case: 19-13029        Date Filed: 12/10/2021     Page: 20 of 21




20                      Opinion of the Court                 19-13029

was unconstitutional. Rather, his sentence reduction was obtained
only through a reduction in the applicable guidelines. And the dis-
trict court did not—indeed, could not—have conducted a plenary
resentencing before issuing its reduced sentence.
        Similarly, we have since made clear that the sentencing
court in Insignares vacated Insignares’ original sentence and “en-
tered [a] corrected sentence and new judgment.” Patterson, 849
F.3d at 1326 (emphasis added). This is not true here: Telcy may
have received a new reduced sentence, but § 3582(b) prevented the
district court from issuing him a new judgment.
        And, in any event, Insignares applied Magwood in the con-
text of a challenge to an underlying state judgment, and thus impli-
cated habeas relief under § 2254. But “[r]egardless of how the Su-
preme Court or prior panels of this court have construed the term
‘judgment’ in § 2244(b) and the § 2254 context, we are not free to
extend those decisions to the § 2255 context when doing so would
flout Congress’s plainly expressed intent.” Murphy v. United
States, 634 F.3d 1303, 1312 (11th Cir. 2011). Here, Congress spoke
plainly and explicitly when pronouncing that sentence modifica-
tions under § 3582 do not affect the finality or validity of the under-
lying judgment.
                       IV.    CONCLUSION
      Because a sentence reduction under the First Step Act does
not constitute a new judgment for purposes of AEDPA’s bar on
second or successive habeas petitions, Telcy was required to obtain
USCA11 Case: 19-13029       Date Filed: 12/10/2021    Page: 21 of 21




19-13029               Opinion of the Court                       21

authorization from this Court before filing his second § 2255 peti-
tion. Without such authorization, the district court lacked jurisdic-
tion to entertain the petition. We therefore affirm the district
court’s order dismissing Telcy’s § 2255 petition as second or suc-
cessive.
      AFFIRMED.